Citation Nr: 0925851	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to March 5, 2004, 
for the assignment of separate 10 percent ratings for 
residuals of cold injury of the right and left ears.

2.  Entitlement to an effective date prior to March 11, 2004, 
for the assignment of a 10 percent rating for headaches.

3.  Entitlement to service connection for fibroma of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The appellant had active military service from November 1958 
to October 1962, and from October 1963 to September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and July 2007 rating 
decisions.

In the April 2004 rating decision, the RO, inter alia, 
granted service connection and assigned an initial 
noncompensable rating, each, for residuals of a cold injury 
to the ears and for headaches, effective February 21, 1996.  
In the same April 2004 rating decision, the RO granted 
separate 10 percent ratings for cold injury residuals of the 
right ear and of the left ear, effective March 5, 2004; as 
well as assigned a 10 percent rating for headaches effective 
March 11, 2004.  Later in April 2004, the appellant filed a 
notice of disagreement (NOD) with the assigned effective 
dates for the award of the 10 percent ratings.  The RO issued 
a statement of the case (SOC) in October 2004.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in November 2004.

In July 2006, the Board remanded the claims for earlier 
effective dates to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), discussed in more 
detail, below.  After completing the requested action, the 
Appeals Resource Center (ARC) issued an October 2006 
supplemental SOC (SSOC) (reflecting the continued denial of 
the claims for earlier effective dates), and returned these 
matters to the Board for further appellate consideration.

In a decision issued in June 2007, the Board denied the 
earlier effective date claims, and the Veteran appealed the 
denial of each claim to the United States Court of Appeals 
for Veterans Claims (the Court).  In October 2008, counsel 
for VA's Secretary and the Veteran's representative (the 
parties) filed a Joint Motion for Remand with the Court.  By 
Order dated later that month, the Court granted the motion, 
vacating the Board's decision as to the denial of the claims 
for earlier effective dates, and remanding these matters to 
the Board for further proceedings consistent with the Joint 
Motion.

In the July 2007 rating decision, the RO denied service 
connection for fibroma of the right foot.  The Veteran filed 
an NOD in August 2007, and the RO issued a SOC in October 
2008.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2008.

The Board's decision on the earlier effective date claims is 
set forth below.  The claim for service connection for 
fibroma of the right foot is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the AMC, in Washington, DC.  VA will notify the appellant 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In February 1996, the Veteran filed various claims for 
service connection, to include residuals of frostbite; after 
the Veteran's claims were initially denied as not well 
grounded, the Veteran perfected an appeal.

3.  In an April 2004 rating decision, the RO granted service 
connection and assigned a 0 percent (noncompensable) rating, 
each, for cold injury residuals to the ears and headaches, 
effective February 21, 1996.  In the same rating decision, 
the RO assigned a 10 percent rating, each, for cold injury 
residuals of the right ear and of the left ear, effective 
March 5, 2004; as well as assigned a separate 10 percent 
rating for headaches associated with cold injury, effective 
March 11, 2004.

4.  The most probative, competent evidence first demonstrates 
cold injury residuals involving cold sensitivity to the ears 
during a March 5, 2004 VA examination; and headaches that 
occurred twice a week, each with a two-hour duration and 
intensity level of 5 out of 10, during a March 11, 2004 VA 
examination.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than March 5, 
2004, for the assignment of separate 10 percent ratings for 
cold injury residuals of the right and left ears, is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2008).

2.  The claim for an effective date earlier than March 11, 
2004, for the assignment of a 10 percent rating for 
headaches, is without legal merit.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c).  Subsequent judicial 
decisions have clarified the duties to notify and assist 
imposed by the VCAA, to include Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).

In the present appeal, the Veteran and his representative 
have been notified of the evidence needed to establish 
entitlement to earlier effective dates (in an August 2006 
letter), and the basis for denial of each claim has been 
explained.  Further, the Veteran and his representative have 
been afforded a number of opportunities to present argument 
and evidence in support of the claims, all potentially 
relevant records, to include private treatment notes, as well 
as the reports of VA examination, have been obtained.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the Veteran in connection 
with these claims.  As explained below, each claim herein 
decided lacks legal merit; hence, the duties to notify and 
assist required by the VCAA are not applicable in this 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II. Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a original claim or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. 
§ 3.400.

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.155(a).

A.  Cold Injury Residuals of the Right and Left Ears

The basic facts of this case are not in dispute.  In an April 
2004 rating decision, the RO granted service connection and 
assigned an initial, 0 percent rating for cold injury 
residuals of both ears, effective February 21, 1996.  That 
same rating decision granted a separate 10 percent rating, 
each, for cold injury residuals of the right ear and of the 
left ear, effective March 5, 2004.  The RO assigned March 5, 
2004 as the effective date based on the date of a VA 
examination (the date entitlement arose for those benefits).  
The RO's action in this regard is consistent with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), which provides that, 
in original claims for compensation, the levels of disability 
and effective dates found are based on the facts found.

Considering the claim in light of the pertinent legal 
authority, the Board finds no legal basis for the assignment 
of separate 10 percent disability ratings for cold injury 
residuals of the right ear and of the left ear prior to March 
5, 2004.

The Veteran's cold injury residuals of the right ear and of 
the left ear are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.

During the course of this appeal, VA revised the criteria for 
rating residuals of cold injury, effective January 12, 1998.  
As there is no indication that the revised criteria are 
intended to have retroactive effect, VA has a duty to 
adjudicate the claims only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The RO has analyzed the Veteran's claim for 
an earlier effective date under both the former and revised 
schedular criteria (as discussed in the October 2004 SOC); 
hence, there is no due process bar to the Board doing 
likewise.

Pursuant to the former criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (as in effect when the Veteran filed his 
claim in February 1996 and prior to January 12, 1998), mild 
symptoms of a cold injury or chilblains warrant a 10 percent 
rating, regardless of whether the condition is unilateral or 
bilateral.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (as 
in effect prior to January 12, 1998).

Effective January 12, 1998, a 10 percent rating is warranted 
for cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity.  Notes following these 
criteria indicate that amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  Each 
affected part (e.g., hand, foot, ear, nose) should be rated 
separately, and the rating should be combined in accordance 
with sections 4.25 and 4.26.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122, including Notes 1 and 2 (effective 
January 12, 1998).

Additional revisions to the rating schedule provisions 
governing ratings for residuals of cold injury became 
effective on August 13, 1998.  Although the rating criteria 
remained essentially identical to those cited directly above, 
Note 1 was amended to provide as follows:  Note (1) 
Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
Diagnostic Code 7122.  See 38 C.F.R. § 4.104, Diagnostic Code 
7122, Note 1 (2008).

Considering the legal authority noted above and the record, 
the Board notes that there was no legal basis for assignment 
of a separate 10 percent ratings for cold injury residuals 
prior to the regulation change in January 1998; thereafter, 
objective medical evidence of record dated prior to March 5, 
2004 does not show that the Veteran suffered from any cold 
injury residuals of the right ear and of the left ear.

The Veteran's service treatment records reflect that he had 
frostbite in January 1966.  There are no follow-up records of 
treatment and at his April 1967 separation examination, his 
ears were normal and he denied having any ear, nose, and 
throat problems on the Report of Medical History.  At his 
September 1975 enlistment examination for the Coast Guard 
Reserves, his ears were normal.  On the corresponding Report 
of Medical History, he denied having any ear, nose, and 
throat problems.  The report of an April 1978 annual 
examination for the Reserves reflects that his ears were 
normal and he denied any ear, nose, and throat problems on 
the Report of Medical History.  The report of a May 1991 
military examination also shows that the Veteran's ears were 
normal.

A March 1996 VA examination report reflects that the Veteran 
said that he had frostbite to the top of his ears during 
military service.  He said he was told to avoid similar 
exposure in the future as the damage might be more severe.  
Since then, he denied having any symptoms, including pain or 
tenderness associated with his ears. On objective physical 
examination, there was no evidence of any scarring or 
inflammation.  The diagnosis was status post frostbite injury 
of both ears, without any residual scarring or any residual 
external ear symptoms.  An April 1996 private treatment note 
shows that the Veteran indicated that he had a frostbite 
injury to the ears during active service with skin turning a 
blue color. 

During a June 1997 hearing, the Veteran testified that he had 
no skin type residuals associated with his in-service 
frostbite injury but stated that he covered his ears when 
outside in cold weather.  When asked what he believed was a 
current symptom of his frostbite injury, he replied that he 
thought there might be a relationship with his hearing loss 
and later suggested his headaches were associated with the 
cold injury.  He did not identify any other problems, such as 
cold sensitivity, tingling, or pain in his ears.  In a 
December 1997 written statement, the Veteran said that the 
frostbite injury had involved significant pain in the ears 
and some brown crusting on the tops of his ears, which took 
more than a couple of weeks to heal.  None of this evidence 
supports assignment of separate 10 ratings for cold injury 
residuals of the right and left ears.

However, during the March 5, 2004 VA cold injury protocol 
examination, the Veteran complained of cold sensitivity of 
the external ears.  While the examiner stated that the 
Veteran currently had no physical evidence of cold injury to 
the ears, it was noted that the Veteran reported stinging in 
his ears bilaterally in cold weather.  The examiner opined 
that it was at least as likely as not that the stinging 
feeling the Veteran was experiencing was related to his cold 
injury even though there was no physical evidence.  This 
examination report supported not only the award of service 
connection for cold injury residuals affecting the ears 
(which the RO granted back to the effective date of the 
claim), but provides the only evidence since the January 1998 
change in regulation to support assignment of a separate, 
compensable rating for such residuals affecting each ear.  
Hence, the RO appropriately assigned a separate 10 percent 
rating for each ear as of the date of that examination (the 
date entitlement to those benefits arose).

The Board has also considered the Veteran's November 2004 
statement that accompanied his substantive appeal in which he 
said that he experienced "cold sensitivity" in each ear 
"dating back to 1996 and before..."  Generally, a layperson 
is competent to report on matters observed or within his or 
her personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, these later assertions are contrary to 
the contemporaneous medical and lay evidence in which the 
Veteran denied or failed to report having these symptoms.  
Here, the negative contemporaneous record is more probative 
than the Veteran's contentions made years after the relevant 
time period and in the course of his claim for compensation.  
See Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000) 
(holding that the absence of contemporaneous evidence of 
treatment for a claimed disability for many years after 
service could serve as determinative evidence against the 
claim).  Simply put, the Board finds that these later 
statements are not credible.

Under these circumstances, the Board must conclude that there 
is no legal basis for an effective date earlier than March 5, 
2004 for assignment of separate 10 percent ratings for cold 
injury residuals of the right ear and of the left ear; hence, 
the claim for an earlier effective for the assignment of such 
ratings must be denied.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet.
App. 426, 430 (1994).

B.  Headaches

The basic facts of this case are also not in dispute.  In an 
April 2004 rating decision, the RO granted service connection 
and assigned an initial, noncompensable rating for headaches, 
effective February 21, 1996.  That same rating decision also 
assigned a 10 percent rating for headaches, effective March 
11, 2004.  The RO assigned March 11, 2004 as the effective 
date based on VA examination of that date (the date 
entitlement arose for those benefits).  As with the claim 
involving cold injury residuals affecting the ears, the RO's 
action in the regard is consistent with the concept of 
"staged rating," pursuant to Fenderson.

Considering the claim in light of the pertinent legal 
authority, the Board finds no legal basis for the assignment 
of a 10 percent rating for headaches prior to March 11, 2004.

The RO has evaluated the Veteran's headaches associated with 
cold injury residuals to the ears under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8199-8100, which is indicative of a 
neurological disability not listed in the rating schedule 
that is rated, by analogy, to migraine headaches.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  Diagnostic Code 8100 provides 
that a 10 percent rating is warranted for migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months.  Less frequent attacks 
warrant a 0 percent rating.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).

Objective medical evidence of record dated prior to March 11, 
2004 does not show that the Veteran suffered from 
characteristic prostrating attacks averaging one in 2 months 
over the last several months-the criteria for the minimum, 
compensable rating under Diagnostic Code 8100.  

As mentioned, the Veteran's service treatment records reflect 
that he had frostbite in January 1966.  There are no 
treatment records for any associated headaches and on the 
April 1967 separation Report of Medical History, the Veteran 
denied having frequent or severe headaches.  February 1975 
and April 1978 Reports of Medical History (for the Reserves) 
also reflect that he denied having frequent or severe 
headaches.

A January 1995 private treatment record notes that the 
Veteran suffered from headaches that were relieved by 
urination.  An April 1996 private treatment note reflects 
subjective complaints of generalized headaches which the 
Veteran indicated were severe at times.  During the June 1997 
hearing, Veteran testified that he had occasional headaches 
that were treated with over the counter medications as well 
as partially relieved by urination.  None of this evidence 
establishes that the criteria for the 10 percent rating under 
Diagnostic Code 8100 were met during this time period.

However, during a March 11, 2004 VA neurological disorders 
examination, the Veteran complained of headaches that 
occurred twice a week, each with a two hour duration and 
intensity level of 5 out of 10.  The Veteran did not suffer 
from vomiting or scotomata.  Although the examiner noted that 
the Veteran's neurological examination was normal, he 
diagnosed headaches most likely related to frostbite injury.  
The March 2004 VA examination report is the first medical 
evidence of record to not only support the award of service 
connection for headaches (also as a residual of cold injury, 
which the RO granted back to the effective date of the claim) 
but to include description of the severity, frequency, and 
duration of the Veteran's headaches.  Hence, the RO 
appropriately assigned the 10 percent rating for headaches as 
of the date of the March 11, 2004 examination (the date 
entitlement to that benefit arose).

The Board has also considered the Veteran's November 2004 
statement that accompanied his substantive appeal in which he 
said that the headaches associated with frostbite had "never 
gone away" and were experienced "dating back to 1996 and 
before."  As mentioned, a layperson is competent to report 
on matters observed or within his or her personal knowledge.  
See Layno, 6 Vet. App. at 470.  However, these later 
assertions made by the Veteran are contrary to 
contemporaneous medical evidence during active duty and 
Reserve service in which he denied having frequent or severe 
headaches.  Hence, they lack credibility.  Furthermore, while 
there is documented evidence of headaches beginning in 1995, 
neither the lay nor the medical evidence supports a 
compensable rating prior to the March 11, 2004 VA 
examination.   

Under these circumstances, the Board must conclude that there 
is no legal basis for assignment of an effective date earlier 
than March 11, 2004 for the assignment of a 10 percent rating 
for headaches; hence, the claim for an earlier effective date 
must be denied.  Where, as here, the law and not the evidence 
is dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

An effective date prior to March 5, 2004, for the assignment 
of separate 10 percent ratings for residuals of a cold injury 
to the right and left ears is denied.

An effective date prior to March 11, 2004, for the assignment 
of a 10 percent rating for headaches is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for fibroma of the 
right foot is warranted.

In the Veteran's November 2008 substantive appeal (VA Form 
9), he requested a hearing before the Board at a local VA 
office (travel board hearing).  Pursuant to 38 C.F.R. § 
20.700 (2008), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules travel board hearings, a remand of this matter to 
the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the appellant for a 
travel board hearing, in accordance with 
his request.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. 
§ 20.704(b) (2008). After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


